Name: Council Regulation (EC) No 2825/2000 of 19 December 2000 amending Regulation (EEC) No 3493/90 laying down general rules for the grant of premiums to sheepmeat and goatmeat producers
 Type: Regulation
 Subject Matter: animal product;  economic policy;  regions and regional policy
 Date Published: nan

 Avis juridique important|32000R2825Council Regulation (EC) No 2825/2000 of 19 December 2000 amending Regulation (EEC) No 3493/90 laying down general rules for the grant of premiums to sheepmeat and goatmeat producers Official Journal L 328 , 23/12/2000 P. 0001 - 0001Council Regulation (EC) No 2825/2000of 19 December 2000amending Regulation (EEC) No 3493/90 laying down general rules for the grant of premiums to sheepmeat and goatmeat producersTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2467/98 of 3 November 1998 on the common organisation of the market in sheepmeat and goatmeat(1), and in particular Article 5(8) thereof,Having regard to the proposal from the Commission,Whereas:(1) Council Regulation (EEC) No 1323/90 of 14 May 1990 instituting specific aid for sheep and goat farming in certain less-favoured areas of the Community(2) provides for a flat-rate payment to sheep and goat producers in less-favoured areas to compensate them for the unfavourable consequences of measures introduced to limit the granting of the ewe premium.(2) Regulation (EEC) No 3493/90(3) provides for a definition of a producer in a less-favoured area. This definition has given rise to problems of interpretation and has also made checks difficult by obliging the physical presence of animals on the land to be verified. It is necessary to make the rules easier for farmers to understand the said definition and to simplify checks. Therefore the definition of a producer in a less-favoured area should be amended,HAS ADOPTED THIS REGULATION:Article 1Article 2(2) of Regulation (EEC) No 3493/90 shall be replaced by:"2. 'Producer in a less-favoured area' means any producer of sheepmeat or goatmeat whose holding is located in the areas defined pursuant to Article 17 of Council Regulation (EC) No 1257/1999 of 17 May 1999 on support for rural development from the European Agricultural Guidance and Guarantee Fund (EAGGF) and amending and repealing certain regulations(4), or whose holding has at least 50 % of its area which is used for agriculture situated in such areas."Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 19 December 2000.For the CouncilThe PresidentJ. Glavany(1) OJ L 312, 20.11.1998, p. 1. Regulation as amended by Regulation (EC) No 1669/2000 (OJ L 193, 29.7.2000, p. 8).(2) OJ L 132, 23.5.1990, p. 17. Regulation as last amended by Regulation (EC) No 193/98 (OJ L 20, 27.1.1998, p. 18).(3) OJ L 337, 4.12.1990, p. 7. Regulation as last amended by Regulation (EC) No 233/94 (OJ L 30, 3.2.1994, p. 9).(4) OJ L 160, 26.6.1999, p. 80.